DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, and species of infliximab in the reply filed on 12/16/20 is acknowledged.  However, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
The requirement is still deemed proper and is therefore made FINAL.

The restriction requirement between Groups I and V, as set forth in the Office action mailed on 11/18/20, has been reconsidered. The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim for Groups I and V.  Claims 63 and 64, directed to a kit comprising the antibody of Group I is no longer withdrawn from consideration. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Status
Claims 1-66 are pending. Claims 40-62 and 65-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/16/20.
Claims 1-39 and 63-64 are currently under consideration for patentability under 37 CFR 1.104.


Information Disclosure Statement
The information disclosure statements filed on 4/5/19, 1/16/20, and 9/30/20 have been considered.  Signed copies are enclosed. The references lined through were not considered because proper citations were not provided for the reference that included the date of the reference. 

Specification
Trademarks
The use of numerous trademarks have been noted in this application on multiple pages.  These include TRITON, PLURONIC,  and possibly others. They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks. It is noted that the cited occurrences of improper use are only exemplary and applicant should review the specification to correct any other use of trademarks.

Claim Objections
Claim 2 is objected to because of the following informalities:  the term “TNF” comprises an abbreviation and/or acronym that should be spelled out upon first occurrence.  Appropriate correction is required.

Claim 63 is objected to because of the following informalities: the phrase “claims 1 claim 28 or claim 34” should be amended to read “claim 1, claim 28 or claim 34”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-39 and 63-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are drawn to a stable liquid formulation comprising an antibody or antigen binding fragment thereof, a surfactant, a sugar or sugar derivative, and a buffer comprising acetate or histidine.  The antibody can be an anti-TNF-alpha antibody such as infliximab, which comprises the sequences of SEQ ID NO:1-6. The antibody can be a chimeric human-mouse IgG monoclonal antibody. Infliximab meets this requirement. The antibody can have sequences of SEQ ID NO:7 and 8, or 9 and 10. The antibody can be present at a concentration of 10-200 mg/ml or 90-145 mg/ml, the surfactant can be polysorbate 80 and can be present at a concentration of 0.02-0.1%(w/v), the sugar/sugar derivative can be sorbitol at a concentration of 1-10% (w/v), the buffer can comprise sodium acetate at a concentration of 1-50 mM, and the pH of the composition can be 4.0-5.5.  The formulation can be free of aspartic acid, lysine, arginine or mixtures thereof. The formulation can be free of salts listed in claim 20, and free of chelating agents. The formulation can be formulated for subcutaneous administration, 
The formulation must meet at least two functional requirements. First, the formulation must be a “stable liquid” formulation. Instant specification paragraph [0076] defines “stable” as meaning “that the antibody according to the present invention essentially retains its physical stability and/or chemical stability and/or biological activity during production and/or upon storage.” Further, claim 22 requires that the stability has specific viscosity after storage at one of two different temperatures.  Regarding the stability of the formulation, example formulations 1-16 are demonstrated to have the required stability, however, the formulations rely on using a small number of components (sodium acetate or histidine at 10 mM; 5% sorbitol or mannitol, 10% trehalose, or 10% sucrose; 0.05% Polysorbate 20 or 80; pH 4, 5, or 5.5. However the claims are not limited. The claim requires only broad genera of components (i.e. surfactants, sugar/sugar derivatives, buffers, pH and antibody concentrations. In the dependent claims, various alternatives are provided, but except for the named formulations above, no other formulations were tested for stability or viscosity. Regarding the specific viscosity requirements, the specification has demonstrated one specific formulation of an unspecified antibody that has 100 mg/ml antibody, 0.05% (w/v) polysorbate 80, 4%(w/v) sorbitol, 10 mM sodium acetate buffer and Taurine as an excipient (Reference example 16 formulation, which paragraph [0279] indicates comprises example formulation 5, see Table 21-28), as having the specific viscosity required (see e.g. Table 28). 
The demonstration that a limited number of specific antibody formulations can achieve the required stability features of the rejected claims does not correlate to, generally, the ability of all antibodies, or even all anti-TNFalpha antibodies and antigen binding fragments, including those of varying isotypes, to achieve the required stability parameters set forth in the instant claims just from being solubilized in a buffer of any concentration or pH, or in the presence of any number of other active ingredients or excipients. The functional characteristics of a particular formulation of antibodies (including viscosity and ability to be stored for long periods) are dictated by both the antibody that is subject of the formulation, as well as the components of the formulation itself.  As taught in Walsh et al (US 2013/0186797 A1; filed 1/22/13; published 7/25/13), therapeutic antibodies in liquid solution are prone to degradation, aggregation, or undesired chemical modifications unless the solution is formulated properly. The stability of an antibody in liquid formulation depends not only on the kinds of excipients used in the formulation, but also on the amounts and proportions of the excipients relative to one another. Furthermore, other considerations aside from stability must be taken into account when preparing a liquid antibody formulation. Examples of such additional considerations include the viscosity 
Additionally, claims 5-7, 23, 28, and 34 recite several instances of “an amino acid of” a sequence. It is also possible, given the language of the claim which includes "an amino acid sequence", that any two amino acids in sequence would suffice to meet the limitations of the claims. Because function of protein is dependent on the presence of each specific amino acid residue, and with the possibility of added or deleted amino acids, a wide variety of polypeptides, is encompassed by the instant claim. In addition the phrase “an amino acid sequence” allows any fragment, including any two 
Adequate written description requires more than a mere statement that is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chungai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. 
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2dat1966. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12, 13, 15, 24 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 12, and 15 recite “is contained at a concentration.” It is not clear what constitutes “containing” at a concentration, and whether this is referencing the particular component or the formulation components as a whole. If the claim is reciting the concentration of the component It is recommended that the claims be amended to read, for example “is present at a concentration of,”“has a concentration of,” etc.
Claim 13 recites Markush style groupings for both sugars and sugar derivatives. It is unclear from the language of the claim whether both a sugar and sugar derivative must be present in the formulation, or if the two groupings are intended as alternatives for the same formulation component. 
Claim 24 appears to both recite a composition and specific steps for making the composition. It is unclear if the claims are claiming only a composition, or also are claiming a method of making. 


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 38 and 39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 34 recites “a buffer consisting of acetate” while dependent claim 38 requires a buffer of “sodium acetate”. “Consisting of” is a closed transitional phrase that would prohibit the addition of sodium to the buffer.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-6, 8-11, 13-22, 24-26, 28-31 and 63 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mendiratta et al (WO 2013/164837 A1; filed 3/5/13; published 11/7/13).
The instant claims are drawn to a stable liquid formulation comprising an antibody or antigen binding fragment thereof, a surfactant, a sugar or sugar derivative, and a buffer comprising acetate or histidine.  The antibody can be an anti-TNF-alpha antibody such as infliximab, which comprises the sequences of SEQ ID NO:1-6. The antibody can be a chimeric human-mouse IgG monoclonal antibody. Infliximab meets this requirement. The antibody can have sequences of SEQ ID NO:7 and 8, or 9 and 10. The antibody can be present at a concentration of 10-200 mg/ml or 90-145 mg/ml, the surfactant can be polysorbate 80 and can be present at a concentration of 0.02-0.1%(w/v), the sugar/sugar derivative can be sorbitol at a concentration of 1-10% (w/v), the buffer can comprise sodium acetate at a concentration of 1-50 mM, and the pH of the composition can be 4.0-5.5.  The formulation can be free of aspartic acid, lysine, arginine or mixtures thereof. The formulation can be free of salts listed in claim 20, and free of chelating agents. The formulation can be formulated for subcutaneous administration, and the method of making the formulation may not include reconstitution, dilution or both. The formulation can be presented in a pre-filled syringe, such as in an autoinjector. 
Regarding the limitations of instant claims 1-3, Mendiratta et al teach formulations of antibodies that bind to TNF alpha that contain components for stabilization, and which prevent formation of aggregates or fragments or modifications of the antibody in solution (see e.g. abstract, claims 1-41, and entire reference). The formulation can comprise The antibody can be infliximab or adalimumab, which are both inherently anti-TNF alpha antibodies (see e.g. page 5, and claim 3). The formulation can comprise a surfactant (see e.g. claim 1), a stabilizer such as a sugar or derivative (see e.g. claims 18 and 19, and pages 7-8), and buffers (see e.g. page 3, 6,  and claim 1 and 9-12). 
Regarding the limitation of instant claims 4-6, and 28, infliximab is a chimeric antibody (see e.g. page 5), and inherently contains mouse and human IgG sequences. The sequences of infliximab are identical to the sequences in instant SEQ ID NO:1-8.  Therefore, the recitation of infliximab by the reference meets the limitations of the instant claims. 
Regarding the limitations of instant claim 8,  the antibody can be present in concentrations of 1-160, 1-100, or most preferably at 50 mg/ml (see e.g. claims 5, 6 and 34). 

Regarding the limitations of instant claims 13-15, 28, and 30,  the formulation can comprise a stabilizer selected from sugars and polyols, such as sucrose, trehalose, mannitol or sorbitol (see e.g. claims 17-20, 29-30, 37). The concentration of stabilizer can be 1-10% (see page 3 and claim 29). 
Regarding the limitations of instant claims 16-18, 28, and 31, the buffer for the reference formulation can be acetate buffer, at a concentration of 10-20 mM, and the formulation has a preferable pH of 5.2  (see e.g. claims 7-10 and 12). 
Regarding the limitations of instant claims 19-21, and 28, the formulations are presented as having alternatives that include salts as tonicity agents and amino acids as stabilizers. However, the formulations are not required to have these elements, since they are presented as additions to the formulation. This means that the possibility of not having these agents is encompassed by the reference (see e.g. entire reference and claims 1-41). Specific examples include those of claim 29. 
Regarding the limitations of instant claim 22, the formulation comprises the same structural components of the instant formulation, and therefore would inherently possess the required stability properties. 
Regarding the limitations of instant claim 24, the formulation can be formulated in a liquid formulation for subcutaneous administration (see e.g. page 4). 
Regarding the limitations of instant claim 25, the formulation is a liquid formulation, and steps to dry the formulation, such as lyophilization are optional (see e.g. page 3 and 5). 
Regarding the limitation of instant claim 26, the formulation can be distributed in a pre-filled syringe (see e.g. page 21-22). 
Regarding the instructions in the kit of claim 63, according to MPEP 2111.05, if a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art.

Claim(s) 1-3, 8-15, 17-22, 24-27, and 63 is/are rejected under 35 U.S.C. 102(a)(1) and as being anticipated by SIMPONI fact sheet (highlights of prescribing information; downloaded from https://www.accessdata.fda.gov/drugsatfda_docs/label/2016/125289s127lbl.pdf; published January 2016).  
The instant claims are drawn to a stable liquid formulation comprising an antibody or antigen binding fragment thereof, a surfactant, a sugar or sugar derivative, and a buffer comprising acetate or histidine.  The antibody can be an anti-TNF-alpha antibody such as infliximab, which comprises the sequences of SEQ ID NO:1-6. The antibody can be a chimeric human-mouse IgG monoclonal antibody. Infliximab meets this requirement. The antibody can have sequences of SEQ ID NO:7 and 8, or 9 and 10. The antibody can be present at a concentration of 10-200 mg/ml or 90-145 mg/ml, the surfactant can be polysorbate 80 and can be present at a concentration of 0.02-0.1%(w/v), the sugar/sugar derivative can be sorbitol at a concentration of 1-10% (w/v), the buffer can comprise sodium acetate at a concentration of 1-50 mM, and the pH of the composition can be 4.0-5.5.  The formulation can be free of aspartic acid, lysine, arginine or mixtures thereof. The formulation can be free of salts listed in claim 20, and free of chelating agents. The formulation can be formulated for subcutaneous administration, and the method of making the formulation may not include reconstitution, dilution or both. The formulation can be presented in a pre-filled syringe, such as in an autoinjector. 
Regarding the limitations of instant claims 1-3, 8-15, 17-22, and 24-27, SIMPONI is provided in an autoinjector or prefilled syringe (see e.g. page 34), and comprises a formulation comprising 100 mg of golimumab antibody, which is an anti-TNF alpha antibody (see e.g. page 20). The formulation also comprises 0.87 mg of L-histidine and L-histidine monohydrochloride monohydrate, 41.0 mg of sorbitol, 0.15 mg of polysorbate 80, and Water for Injection (see e.g. page 20). This is equivalent to 100 mg/ ml of antibody, approximately 0.02% (w/v) surfactant, approximately 4.1% sugar derivative, and approximately 4-6 mM buffer. The pH of the solution is approximately 5.5 (see e.g. page 20). The formulation is free of additional agents such as salts, amino acids, and chelating agents. The formulation possesses the required components of the instant claims, therefore would have the inherent stability functions required by instant claims. SIMPONI can be administered by subcutaneous administration (see e.g. page 21). 
Regarding the instructions in the kit of claim 63, according to MPEP 2111.05, if a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The rationale behind the printed .

Claim(s) 1-6, 8-22, 24-33 and 63-64 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rinaldi et al (WO 2015/177057 A1; filed 5/15/15; published 11/26/15).
The instant claims are drawn to a stable liquid formulation comprising an antibody or antigen binding fragment thereof, a surfactant, a sugar or sugar derivative, and a buffer comprising acetate or histidine.  The antibody can be an anti-TNF-alpha antibody such as infliximab, which comprises the sequences of SEQ ID NO:1-6. The antibody can be a chimeric human-mouse IgG monoclonal antibody. Infliximab meets this requirement. The antibody can have sequences of SEQ ID NO:7 and 8, or 9 and 10. The antibody can be present at a concentration of 10-200 mg/ml or 90-145 mg/ml, the surfactant can be polysorbate 80 and can be present at a concentration of 0.02-0.1%(w/v), the sugar/sugar derivative can be sorbitol at a concentration of 1-10% (w/v), the buffer can comprise sodium acetate at a concentration of 1-50 mM, and the pH of the composition can be 4.0-5.5.  The formulation can be free of aspartic acid, lysine, arginine or mixtures thereof. The formulation can be free of salts listed in claim 20, and free of chelating agents. The formulation can be formulated for subcutaneous administration, and the method of making the formulation may not include reconstitution, dilution or both. The formulation can be presented in a pre-filled syringe, such as in an autoinjector. 
Regarding the limitations of instant claims 1-3, Rinaldi et al teach a liquid formulation of an anti-TNF antibody with an acetate buffering system, a sugar stabilizer, and a surfactant (see e.g. abstract, and paragraph [0032]). Rinaldi teaches that the antibody can be adalimumab, certolizumab pegol, golimumab or infliximab (see e.g. paragraph [0032] and [0033]). The formulation can comprise a surfactant (see e.g. claim 1), a stabilizer such as a sugar or derivative (see e.g. claims 18 and 19, and pages 7-8), and buffers (see e.g. page 3, 6,  and claim 1 and 9-12). The composition can comprise an acetate buffering system (see e.g. paragraph [0090]). The composition can comprise one or more surfactants (see e.g. paragraph [0162]). The composition can comprise a stabilizer such as a sugar or sugar polyol (see e.g. paragraph [0073]). 
Regarding the limitation of instant claims 4-6, and 28, infliximab is a chimeric antibody, and inherently contains mouse and human IgG sequences. The sequences of infliximab are identical to the sequences in instant SEQ ID NO:1-8.  Therefore, the recitation of infliximab by the reference meets the limitations of the instant claims. 

Regarding the limitations of instant claims 9-12, 28-29, and 33, the surfactant can be polysorbate 80 (see e.g. paragraph [0166]-[0172]). The concentration of the polysorbate can be 0.1 mg/ml to 2 mg/ml, most suitably at 1 mg/ml, which is equivalent to 0.001-0.2%, and 0.1%, respectively (see e.g. paragraph [0170]). 
Regarding the limitations of instant claims 13-15, 28, and 30,  the formulation can comprise a stabilizer selected from sugars and polyols, such as sucrose, trehalose, mannitol or sorbitol (see e.g. paragraph [0032] and [0073]). The concentration of stabilizer can be 15-140 mg/ml, or approximately 68 mg/ml, which would equal 6.8% (w/v) (see paragraph [0118]). 
Regarding the limitations of instant claims 16-18, 28, and 31, the buffer for the reference formulation can have a concentration of 0.12-3 mg/ml, which would be approximately 1.5 mM to 37 mM (see e.g. paragraph [0104], and the formulation has a preferable pH of 5.2  (see e.g. paragraph [0106]). 
Regarding the limitations of instant claims 19-21, and 28, the formulations are presented as having alternatives that include salts as tonicity agents and amino acids as stabilizers. However, the formulations are not required to have these elements (see e.g. “free of amino acids” in paragraph [0207] and “may be used” in paragraph [0154], “sodium chloride was not found to be a factor critical to stability” in paragraph [0297]), since they are presented as additions to the formulation. This means that the possibility of not having these agents is encompassed by the reference. See also “Optional additional components” after paragraph [0151]. 
Regarding the limitations of instant claim 22, the formulation comprises the same structural components of the instant formulation, and therefore would inherently possess the required stability properties. 
Regarding the limitations of instant claim 24, the formulation can be formulated in a liquid formulation for subcutaneous administration (see e.g. paragraph [0003], [0017]). 
Regarding the limitations of instant claim 25, the formulation is a liquid formulation (see e.g. paragraph [0003] and [0123]). 
Regarding the limitation of instant claim 26 and 27, the formulation can be distributed in a pre-filled syringe and autoinjectors like “pen devices” (see e.g. abstract, paragraphs [0003], [0015], [0016], [0229] and [0225] ). 

Regarding the instructions in the kit of claim 63, according to MPEP 2111.05, if a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-6, 8-31 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendiratta et al (WO 2013/164837 A1; filed 3/5/13; published 11/7/13).
The instant claims are drawn to a stable liquid formulation comprising an antibody or antigen binding fragment thereof, a surfactant, a sugar or sugar derivative, and a buffer comprising acetate or histidine.  The antibody can be an anti-TNF-alpha antibody such as infliximab, which comprises the sequences of SEQ ID NO:1-6. The antibody can be a chimeric human-mouse IgG monoclonal antibody. Infliximab meets this requirement. The antibody can have sequences of SEQ ID NO:7 and 8, or 9 and 10. The antibody can be present at a concentration of 10-200 mg/ml or 90-145 mg/ml, the surfactant can be polysorbate 80 and can be present at a concentration of 0.02-0.1%(w/v), the sugar/sugar derivative can be sorbitol at a concentration of 1-10% (w/v), the buffer can comprise sodium acetate at a concentration of 1-50 mM, and the pH of the composition can be 4.0-5.5.  The formulation can be free of aspartic acid, lysine, arginine or mixtures thereof. The formulation can be free of salts listed in claim 20, and free of chelating agents. The formulation can be formulated for subcutaneous administration, and the method of making the formulation may not include reconstitution, dilution or both. The formulation can be presented in a pre-filled syringe, such as in an autoinjector. 
Regarding the limitations of instant claims 1-3, Mendiratta et al teach formulations of antibodies that bind to TNF alpha that contain components for stabilization, and which prevent formation of aggregates or fragments or modifications of the antibody in solution (see e.g. abstract, claims 1-41, and entire reference). The formulation can comprise The antibody can be infliximab or adalimumab, which are both inherently anti-TNF alpha antibodies (see e.g. page 5, and claim 3). The formulation can comprise a surfactant (see e.g. claim 1), a stabilizer such as a sugar or derivative (see e.g. claims 18 and 19, and pages 7-8), and buffers (see e.g. page 3, 6,  and claim 1 and 9-12). 
Regarding the limitation of instant claims 4-6, and 28, infliximab is a chimeric antibody (see e.g. page 5), and inherently contains mouse and human IgG sequences. The sequences of infliximab are 
Regarding the limitations of instant claim 8,  the antibody can be present in concentrations of 1-160, 1-100, or most preferably at 50 mg/ml (see e.g. claims 5, 6 and 34). 
Regarding the limitations of instant claims 9-11, 28-29, and 33, the surfactant can be polysorbate 80 (see e.g. claim 25). The concentration of surfactant can be 0.001%-1% (see e.g. claim 26). 
Regarding the limitations of instant claims 13-15, 28, and 30,  the formulation can comprise a stabilizer selected from sugars and polyols, such as sucrose, trehalose, mannitol or sorbitol (see e.g. claims 17-20, 29-30, 37). The concentration of stabilizer can be 1-10% (see page 3 and claim 29). 
Regarding the limitations of instant claims 16-18, 28, and 31, the buffer for the reference formulation can be acetate buffer, at a concentration of 10-20 mM, and the formulation has a preferable pH of 5.2  (see e.g. claims 7-10 and 12). 
Regarding the limitations of instant claims 19-21, and 28, the formulations are presented as having alternatives that include salts as tonicity agents and amino acids as stabilizers. However, the formulations are not required to have these elements, since they are presented as additions to the formulation. This means that the possibility of not having these agents is encompassed by the reference (see e.g. entire reference and claims 1-41). Specific examples include those of claim 29. 
Regarding the limitations of instant claim 22, the formulation comprises the same structural components of the instant formulation, and therefore would inherently possess the required stability properties. 
Regarding the limitations of instant claim 24, the formulation can be formulated in a liquid formulation for subcutaneous administration (see e.g. page 4). 
Regarding the limitations of instant claim 25, the formulation is a liquid formulation, and steps to dry the formulation, such as lyophilization are optional (see e.g. page 3 and 5). 
Regarding the limitation of instant claim 26, the formulation can be distributed in a pre-filled syringe (see e.g. page 21-22). 
Regarding the instructions in the kit of claim 63, according to MPEP 2111.05, if a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The rationale behind the printed 
Mendiratta et al do not teach the specific range of surfactant of claim 12, the specific concentration of antibody of claim 23, or the use of the autoinjector. 
It would have been obvious to one of skill in the art as of the effective filing date of the claimed invention to provide a formulation with the antibody and surfactant concentrations of the instant claims, because one of skill in the art would have been motivated to optimize the concentrations to provide maximal stability for the antibody.  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum time frame for dosing of a known agent to treat a disease. The determination of a dosing schedule for any given drug is a matter of routine experimentation using well-established methods in the field, and can be reasonably expected to produce predictable results.  Further, optimizing formulations to achieve a desired physical characteristic is obvious because stability of protein formulations is a recognized result effective parameter in the pharmaceutical/medical arts. Regarding the overlapping dose ranges of the instant claims and the ‘923 patent, according to MPEP 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The reference provides that the antibody can be present in concentrations of 1-160 mg/ml (see e.g. claims 5, 6 and 34), and the concentration of surfactant can be 0.001%-1% (see e.g. claim 26). These ranges overlap and encompass the ranges of the instant claims and therefore a prima facie case of obviousness exists. 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to provide the antibody formulation in an autoinjector because the Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. Formulations are often provided in devices that make administration easier. This is the situation with an autoinjector, and one of skill in the art would be motivated to increase compliance in patients by making administration more precise and easier. Thus, the elements as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.

Claim(s) 1-6, 8-33, and 63-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rinaldi et al (WO 2015/177057 A1; filed 5/15/15; published 11/26/15).
The instant claims are drawn to a stable liquid formulation comprising an antibody or antigen binding fragment thereof, a surfactant, a sugar or sugar derivative, and a buffer comprising acetate or histidine.  The antibody can be an anti-TNF-alpha antibody such as infliximab, which comprises the sequences of SEQ ID NO:1-6. The antibody can be a chimeric human-mouse IgG monoclonal antibody. Infliximab meets this requirement. The antibody can have sequences of SEQ ID NO:7 and 8, or 9 and 10. The antibody can be present at a concentration of 10-200 mg/ml or 90-145 mg/ml, the surfactant can be polysorbate 80 and can be present at a concentration of 0.02-0.1%(w/v), the sugar/sugar derivative can be sorbitol at a concentration of 1-10% (w/v), the buffer can comprise sodium acetate at a concentration of 1-50 mM, and the pH of the composition can be 4.0-5.5.  The formulation can be free of aspartic acid, lysine, arginine or mixtures thereof. The formulation can be free of salts listed in claim 20, and free of chelating agents. The formulation can be formulated for subcutaneous administration, and the method of making the formulation may not include reconstitution, dilution or both. The formulation can be presented in a pre-filled syringe, such as in an autoinjector. 
Regarding the limitations of instant claims 1-3, Rinaldi et al teach a liquid formulation of an anti-TNF antibody with an acetate buffering system, a sugar stabilizer, and a surfactant (see e.g. abstract, and paragraph [0032]). Rinaldi teaches that the antibody can be adalimumab, certolizumab pegol, golimumab or infliximab (see e.g. paragraph [0032] and [0033]). The formulation can comprise a surfactant (see e.g. claim 1), a stabilizer such as a sugar or derivative (see e.g. claims 18 and 19, and pages 7-8), and buffers (see e.g. page 3, 6,  and claim 1 and 9-12). The composition can comprise an acetate buffering system (see e.g. paragraph [0090]). The composition can comprise one or more surfactants (see e.g. paragraph [0162]). The composition can comprise a stabilizer such as a sugar or sugar polyol (see e.g. paragraph [0073]). 
Regarding the limitation of instant claims 4-6, and 28, infliximab is a chimeric antibody, and inherently contains mouse and human IgG sequences. The sequences of infliximab are identical to the sequences in instant SEQ ID NO:1-8.  Therefore, the recitation of infliximab by the reference meets the limitations of the instant claims. 
Regarding the limitations of instant claim 8,  the antibody can be present in concentrations of 5-150 mg/ml, 25-75 mg/ml, or most preferably at 50 mg/ml (see e.g. paragraph [0095]). 
Regarding the limitations of instant claims 9-12, 28-29, and 33, the surfactant can be polysorbate 80 (see e.g. paragraph [0166]-[0172]). The concentration of the polysorbate can be 0.1 
Regarding the limitations of instant claims 13-15, 28, and 30,  the formulation can comprise a stabilizer selected from sugars and polyols, such as sucrose, trehalose, mannitol or sorbitol (see e.g. paragraph [0032] and [0073]). The concentration of stabilizer can be 15-140 mg/ml, or approximately 68 mg/ml, which would equal 6.8% (w/v) (see paragraph [0118]). 
Regarding the limitations of instant claims 16-18, 28, and 31, the buffer for the reference formulation can have a concentration of 0.12-3 mg/ml, which would be approximately 1.5 mM to 37 mM (see e.g. paragraph [0104], and the formulation has a preferable pH of 5.2  (see e.g. paragraph [0106]). 
Regarding the limitations of instant claims 19-21, and 28, the formulations are presented as having alternatives that include salts as tonicity agents and amino acids as stabilizers. However, the formulations are not required to have these elements (see e.g. “free of amino acids” in paragraph [0207] and “may be used” in paragraph [0154], “sodium chloride was not found to be a factor critical to stability” in paragraph [0297]), since they are presented as additions to the formulation. This means that the possibility of not having these agents is encompassed by the reference. See also “Optional additional components” after paragraph [0151]. 
Regarding the limitations of instant claim 22, the formulation comprises the same structural components of the instant formulation, and therefore would inherently possess the required stability properties. 
Regarding the limitations of instant claim 24, the formulation can be formulated in a liquid formulation for subcutaneous administration (see e.g. paragraph [0003], [0017]). 
Regarding the limitations of instant claim 25, the formulation is a liquid formulation (see e.g. paragraph [0003] and [0123]). 
Regarding the limitation of instant claim 26 and 27, the formulation can be distributed in a pre-filled syringe and autoinjectors like “pen devices” (see e.g. abstract, paragraphs [0003], [0015], [0016], [0229] and [0225] ). 
Regarding the limitations of instant claim 32 and 33, the buffer can be sodium acetate (see e.g. paragraph [0062]-[0067], [0097]-[0105]).
Regarding the instructions in the kit of claim 63, according to MPEP 2111.05, if a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 
Rinaldi et al do not teach the specific concentration of antibody of claim 23. 
It would have been obvious to one of skill in the art as of the effective filing date of the claimed invention to provide a formulation with the antibody and surfactant concentrations of the instant claims, because one of skill in the art would have been motivated to optimize the concentrations to provide maximal stability for the antibody.  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum time frame for dosing of a known agent to treat a disease. The determination of a dosing schedule for any given drug is a matter of routine experimentation using well-established methods in the field, and can be reasonably expected to produce predictable results.  Further, optimizing formulations to achieve a desired physical characteristic is obvious because stability of protein formulations is a recognized result effective parameter in the pharmaceutical/medical arts. Regarding the overlapping dose ranges of the instant claims and the ‘923 patent, according to MPEP 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The reference provides that the antibody can be present in concentrations of 5-150 mg/ml (see e.g. paragraph [0095]). This range overlaps and encompasses the range of the instant claims and therefore a prima facie case of obviousness exists. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 8-22, 24-27, and 63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 17/261,145 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are drawn to a stable liquid formulation comprising an antibody or antigen binding fragment thereof, a surfactant, a sugar or sugar derivative, and a buffer comprising acetate or histidine.  The antibody can be an anti-TNF-alpha antibody such as infliximab, which comprises the sequences of SEQ ID NO:1-6. The antibody can be a chimeric human-mouse IgG monoclonal antibody. Infliximab meets this requirement. The antibody can have sequences of SEQ ID NO:7 and 8, or 9 and 10. The antibody can be present at a concentration of 10-200 mg/ml or 90-145 mg/ml, the surfactant can be polysorbate 80 and can be present at a concentration of 0.02-0.1%(w/v), the sugar/sugar derivative can be sorbitol at a concentration of 1-10% (w/v), the buffer can comprise sodium acetate at a concentration of 1-50 mM, and the pH of the composition can be 4.0-5.5.  The formulation can be free of aspartic acid, lysine, arginine or mixtures thereof. The formulation can be free of salts listed in claim 20, and free of chelating agents. The formulation can be formulated for subcutaneous administration, 
The copending claims are directed to a stable liquid formulation comprising an antibody or antigen binding fragment, surfactant, sugar or sugar derivative, a buffer and a stabilizer (see e.g. claims 1-27). The antibody can be a humanized IgG monoclonal antibody, which is a chimeric antibody (see e.g. claim 4). The antibody concentration is 250 mg/ml or less (see e.g. claim 8). The surfactant can be a polysorbate like polysorbate 80 (see e.g. claims 9-11). The concentration of the surfactant is 0.02% to 0.1% (see e.g. claim 12). The sugar can comprise sorbitol, sucrose, or several other types of sugar or derivative (see e.g. claims 13 and 14). The concentration of sugar is 1-10% (see e.g. claim 15). The buffer comprises acetate (see e.g. claim 16). The buffer concentration is 1-50 mM (see e.g. claim 17). The formulation has a pH of 4.5 to 6.0 (see e.g. claim 21), and is free of salts as shown in claim 22. The formulation does not undergo a dilution or reconstitution step (see e.g. claim 25), and can be dispensed in a pre-filled syringe or autoinjector (see e.g. claims 26 and 27). 
Regarding the instructions in the kit of claim 63, according to MPEP 2111.05, if a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art.
The copending claims differ from the instant claims in the requirement of a stabilizer, overlapping but not identical concentration ranges for several components, and the requirement in some dependent claims for anti-HER2 antibodies, which are not contemplated by the instant claims. 
It would have been obvious to one of skill in the art as of the effective filing date of the claimed invention to provide a formulation with the concentrations of the instant claims, because one of skill in the art would have been motivated to optimize the concentrations to provide maximal stability for the antibody.  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum time frame for dosing of a known agent to treat a disease. The determination of a dosing schedule for any given drug is a matter of routine experimentation using well-established methods in the field, and can be reasonably expected to produce predictable results.  Further, optimizing formulations to achieve a desired physical characteristic is obvious because stability of protein formulations is a recognized result effective 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-6, 8-33, and 63-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/643,377 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are drawn to a stable liquid formulation comprising an antibody or antigen binding fragment thereof, a surfactant, a sugar or sugar derivative, and a buffer comprising acetate or histidine.  The antibody can be an anti-TNF-alpha antibody such as infliximab, which comprises the sequences of SEQ ID NO:1-6. The antibody can be a chimeric human-mouse IgG monoclonal antibody. Infliximab meets this requirement. The antibody can have sequences of SEQ ID NO:7 and 8, or 9 and 10. The antibody can be present at a concentration of 10-200 mg/ml or 90-145 mg/ml, the surfactant can be polysorbate 80 and can be present at a concentration of 0.02-0.1%(w/v), the sugar/sugar derivative can be sorbitol at a concentration of 1-10% (w/v), the buffer can comprise sodium acetate at a concentration of 1-50 mM, and the pH of the composition can be 4.0-5.5.  The formulation can be free of aspartic acid, lysine, arginine or mixtures thereof. The formulation can be free of salts listed in claim 20, and free of chelating agents. The formulation can be formulated for subcutaneous administration, and the method of making the formulation may not include reconstitution, dilution or both. The formulation can be presented in a pre-filled syringe, such as in an autoinjector. 
The copending claims are directed to a method of treatment of a TNF-alpha related disease comprising administering a composition comprising an anti-TNF antibody (see e.g. claims 1-30).  The antibody can be infliximab, which comprises the sequences of instant SEQ ID NO:1-8 (see e.g. claim 25). The antibody can be in a formulation that comprises 90-180 mg/ml antibody, 0.02-0.1% (w/v) polysorbate, 1-10% (w/v) of sorbitol, and 1-50 mM of an acetate buffer (see e.g. claim 26). The 
Regarding the instructions in the kit of claim 63, according to MPEP 2111.05, if a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art.
The copending claims differ from the instant claims by claiming a method of treatment in addition to a pharmaceutical composition defined by dosing intervals.  Further, the exact concentrations of the components overlap, but are not identical to those of the instant claims. 
It would have been obvious to one of skill in the art as of the effective filing date of the claimed invention to provide a formulation with the concentrations of the instant claims, because one of skill in the art would have been motivated to optimize the concentrations to provide maximal stability for the antibody.  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum time frame for dosing of a known agent to treat a disease. The determination of a dosing schedule for any given drug is a matter of routine experimentation using well-established methods in the field, and can be reasonably expected to produce predictable results.  Further, optimizing formulations to achieve a desired physical characteristic is obvious because stability of protein formulations is a recognized result effective parameter in the pharmaceutical/medical arts. Regarding the overlapping dose ranges of the instant claims and the ‘923 patent, according to MPEP 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The reference provides concentrations for components that 
Further, the Federal Circuit held in Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010) that claims of a later patent can be held invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. In this case, U.S. 4,808,614 (‘614) patent claimed gemcitabine and methods of using gemcitabine for treating viral infections.  The patent also disclosed (but did not claim) using these compounds to fight cancer.  U.S. 5,464,826 (‘826) patent claimed methods of using gemcitabine for treating cancer. The Federal Circuit found that “The asserted claims of the later '826 patent simply claim the anticancer use disclosed in the specification of the '614 patent as a method of use claim. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. Therefore, we affirm the district court's judgment that the asserted claims, claims 2, 6, and 7, of the '826 patent are invalid for obviousness-type double patenting over the '614 patent.”  Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). This is similar to the copending application, which merely claims a method of using a particular formulation that is a product produced by the instant application. The copending specification explicitly recites the use of the product, which is identical to the intended use of the product of the instant claims (see e.g. instant specification paragraph [0002]). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        5/22/21